        Case 1:19-cr-10080-NMG Document 1578 Filed 11/10/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
                v.
                                                  )   Criminal No.: 19-10080-NMG
 (5)    DIANE BLAKE, and                          )
 (6)    TODD BLAKE,                               )
                                                  )
                       Defendants                 )

            GOVERNMENT’S CONSOLIDATED SENTENCING MEMORANDUM

       The government submits this memorandum in connection with the sentencing of

defendants Diane Blake and Todd Blake. The parties have entered into plea agreements pursuant

to FED. R. CRIM. P. 11(c)(1)(C), and, for the reasons set forth below, the government respectfully

requests that the Court impose the agreed-upon dispositions: for Diane Blake, a term of

imprisonment of six weeks, a $125,000 fine, and two years of supervised release with 100 hours

of community service; and for Todd Blake, a term of imprisonment of four months, a $125,000

fine, and two years of supervised release with 100 hours of community service.

       I.      THE OFFENSE CONDUCT

       The Court is by now familiar with the facts of this case, and so the government restates

them here only briefly. The Blakes, a married couple, conspired with William “Rick” Singer and

others to commit mail and wire fraud and honest services mail and wire fraud by agreeing to make

payments styled as “donations” to a University of Southern California (“USC”) athletic fund and

to Singer’s non-profit, the Key Worldwide Foundation (“KWF”), to facilitate their daughter’s

admission to USC as a purported recruit to the USC women’s volleyball team, with the

understanding that their daughter was not a legitimate athletic recruit and would not actually play

on the team. Diane Blake PSR ¶ 40; Todd Blake PSR ¶ 40 (together, the “PSR”). Todd Blake also
        Case 1:19-cr-10080-NMG Document 1578 Filed 11/10/20 Page 2 of 5




conspired with Singer to commit money laundering by making a payment to KWF, expecting that

some of the funds would be used by Singer to facilitate the aforementioned fraud. PSR ¶ 40.

        As part of the scheme, Singer informed the Blakes in or about January 2017 that there was

“a way to garner a guarantee at USC if that [was their daughter’s] first choice.” Id. ¶ 41. In June

2017, Diane Blake, copying Todd Blake, told Singer that she and her husband were “fully

committed to the USC plan.” Id. ¶ 43. Approximately two months later, Diane Blake, again

copying Todd Blake, reiterated that she and her husband “love[d] the USC plan and hope[d] it

[would] work out[.]” Id. ¶ 45. Singer then informed the Blakes that USC had everything they

needed – including the Blakes’ daughter’s transcript and test scores, which Diane Blake had

previously provided to Singer – but Singer said he did not yet know when the Blakes’ daughter

would be presented to the USC subcommittee for athletic admissions (the “Subcommittee”).

Id. ¶¶ 45, 43.

        In September 2017, after USC athletics administrator Donna Heinel presented the Blakes’

daughter to the Subcommittee as a purported volleyball recruit, Singer forwarded a letter to the

Blakes notifying their daughter of her conditional admission to USC as a student athlete. Id. ¶¶ 46–

47. Just two days later, Singer instructed Todd Blake to send a check for $50,000 to “USC

Women’s Athletics c/o Senior Women’s Administrator Donna Heinel.” Id. ¶ 48. Todd Blake

mailed a $50,000 check to USC Women’s Athletics that same day. Then, in February 2018, Todd

Blake wired $200,000 to KWF. Id. ¶ 49. The following month, the Blakes’ daughter was formally

admitted to USC. Id.

        That fall, Todd Blake purposely misled USC development personnel regarding the reason

for his $50,000 “donation,” which had been directed to the women’s basketball program. Id. ¶¶ 50–

51. In response to an inquiry from a USC assistant athletic director, Todd Blake falsely stated that



                                                 2
        Case 1:19-cr-10080-NMG Document 1578 Filed 11/10/20 Page 3 of 5




“[his] financial gift was a one-time event, to commemorate a friend who was a former women’s

basketball coach.” Id. ¶ 50. Todd Blake later told Singer, “I’ve effectively evaded [two requests

from USC development personnel], you know, answering anything there. So we’re good.” Id. ¶ 51.

       II.       SENTENCING RECOMMENDATION

       The crimes committed by the Blakes were serious. Like other parent defendants who

engaged in Singer’s “side door” scheme, the Blakes agreed with Singer to pay for an illicit

guarantee of admission to an elite university, using their wealth and privilege to buy their daughter

an admission spot that should have gone to a more deserving applicant. However, there are factors

that make the Blakes less culpable than others who engaged in this scheme. For example, the

Blakes engaged in the scheme only once, were not as actively involved as some of the other

parents, did not involve their daughter – who did play volleyball, albeit not at the USC level – in

the scheme, and were apparently unaware of the falsified athletic profile that Singer submitted to

Heinel (see PSR ¶ 44).

       As between the Blakes, the evidence suggests that Todd Blake was the more active

participant in the scheme. He directed the purported donations to USC and KWF and actively

misled USC development personnel in an effort to conceal the scheme. Diane Blake was less

directly involved in the payments to USC and KWF, but was nonetheless fully complicit,

reiterating to Singer on multiple occasions that she and her husband were enthusiastic about “the

USC plan.”

       A sentence of six weeks’ imprisonment for Diane Blake is comparable to the sentences that

have been imposed on similarly situated defendants in this and related cases. As examples:

                Defendant Lori Loughlin was sentenced to two months in prison after agreeing to
                 pay $500,000 to facilitate her two daughters’ admission to USC as fake coxswains.
                 Like Diane Blake, Loughlin’s spouse was the more active participant in the scheme.



                                                 3
        Case 1:19-cr-10080-NMG Document 1578 Filed 11/10/20 Page 4 of 5




               Unlike Diane Blake, however, Loughlin participated in the scheme twice and made
               her daughters complicit in her fraud.

              Defendant Jeffrey Bizzack was sentenced to two months in prison after agreeing to
               pay $250,000 to facilitate his son’s admission to USC as a fake volleyball player.
               Like Diane Blake, Bizzack was less involved in the day-to-day details of the
               scheme than some of the other parent defendants and did not involve his son in the
               scheme. In contrast to Diane Blake, however, Bizzack directed the payments to
               USC and KWF to facilitate his son’s admission. Bizzack also accepted
               responsibility for his crime by coming forward before the government approached
               him.

       A sentence of four months’ imprisonment for Todd Blake is likewise comparable to

sentences imposed on similarly situated defendants. As examples:

              Defendant Devin Sloane was sentenced to four months in prison after agreeing to
               pay $250,000 to facilitate his son’s admission to USC as a fake water polo player.
               Sloane promptly accepted responsibility for his crime, agreeing to plead guilty
               before being indicted or having the opportunity to review discovery. Like Todd
               Blake, Sloane rebuffed a USC development officer who sought a legitimate
               donation. In contrast to Todd Blake, however, Sloane caused his son to pose for a
               photo to be included in his falsified athletic profile. In addition, when a high school
               guidance counselor expressed skepticism over his son’s admission to USC as an
               athlete, Sloane engaged in further deception to conceal the fraud and challenged the
               counselor’s “business or legal right” to question his son’s admission.

              Defendant Stephen Semprevivo was sentenced to four months in prison after
               agreeing to pay $400,000 to facilitate his son’s admission to Georgetown
               University as a fake tennis player. Semprevivo promptly accepted responsibility for
               his crime, agreeing to plead guilty before being indicted or having the opportunity
               to review discovery. Unlike Todd Blake, Semprevivo involved his son in the
               scheme, directing him to send a fabricated email to the Georgetown tennis coach.

       In addition to avoiding unwarranted sentencing disparities, the proposed sentences for

Diane Blake and Todd Blake reflect the history and characteristics of each defendant, and the need

for the sentences imposed to constitute just punishment and provide for adequate deterrence. See

18 U.S.C. § 3553(a). They likewise account for the seriousness of the offenses, which warrant

meaningful terms of incarceration. The proposed sentences are, accordingly, sufficient but not

greater than necessary to achieve the ends of Section 3553(a).


                                                 4
         Case 1:19-cr-10080-NMG Document 1578 Filed 11/10/20 Page 5 of 5




                                          CONCLUSION

         For the foregoing reasons, the government respectfully requests that the Court accept the

agreed-upon sentence of six weeks’ imprisonment, a $125,000 fine, and two years of supervised

release with 100 hours of community service for Diane Blake; and four months’ imprisonment, a

$125,000 fine, and two years of supervised release with 100 hours of community service for Todd

Blake.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                               By:      /s/ Leslie A. Wright
                                                       JUSTIN D. O’CONNELL
                                                       LESLIE A. WRIGHT
                                                       KRISTEN A. KEARNEY
                                                       STEPHEN E. FRANK
                                                       KARIN M. BELL
                                                       Assistant United States Attorneys

Date: November 10, 2020



                                  CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system on November 10, 2020
will be sent electronically to the registered participants identified on the Notice of Electronic Filing
(NEF).

                                               By:     /s/ Leslie A. Wright
                                                       LESLIE A. WRIGHT
                                                       Assistant United States Attorney




                                                   5
